—In a probate proceeding, the objectants Maureen Barry, JoRita DeFrancesco, Daniel E Flynn, Robert J. Higgins, Fatricia M. Hornik, and Adrian Leahy appeal from so much of an order of the Surrogate’s Court, Futnam County (Reitz, S.), dated January 22, 2009, as denied that branch of their motion pursuant to SCEA 1404 which was to compel the disclosure of certain documents.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondent and the intervenor- respondent.
Parties are entitled to disclosure of all matter “material and necessary” to prosecution of the action (CFLR 3101 [a]; see Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406 [1968]; Trimarco v Data Treasury Corp., 59 AD3d 615 [2009]). Upon an in camera inspection of the documents at issue here, consisting of the minutes of the General Council meetings of the intervenor Friars of Atonement, Inc., from March 16, 1985, through March 15, 1990, the Surrogate’s Court providently exercised its discretion in denying that branch of the appellants’ motion which was to compel production of those minutes (see Andon v 302-304 *846Mott St. Assoc., 94 NY2d 740, 745 [2000]; Vyas v Campbell, 4 AD3d 417, 418 [2004]).
The appellants’ remaining contentions are without merit.
The intervenor’s remaining contention has been rendered academic in light of our determination. Rivera, J.P., Dickerson, Chambers and Hall, JJ., concur.